                Case 20-12841-MFW                 Doc 949        Filed 06/21/21         Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                        Case No. 20-12841 (MFW)

                                Debtors.                   (Jointly Administered)


                    NOTICE OF AGENDA FOR MATTERS SCHEDULED FOR
                    TELEPHONIC HEARING ON JUNE 23, 2021 AT 10:30 A.M.


                   THE HEARING WILL BE HELD REMOTELY VIA ZOOM.

                    TO PARTICIPATE IN THE HEARING, PARTIES MUST
                         REGISTER THEIR APPEARANCE USING THE
                    FOLLOWING ZOOMGOV HEARING REGISTRATION
                                              LINK:
                 https://debuscourts.zoomgov.com/meeting/register/vJIscOuurDwvE
                                     qc9DqRs5sD09UU3icLYj54

                 PARTIES ARE ENCOURAGED TO REGISTER AT LEAST 24
                   HOURS IN ADVANCE OF THE SCHEDULED HEARING
                 TIME. AFTER REGISTERING FOR THE HEARING USING
                  THE LINK PROVIDED ABOVE, PARTIES WILL RECEIVE
                    A CONFIRMATION EMAIL THAT WILL INCLUDE A
                 SEPARATE ZOOMGOV HEARING LINK AND PASSWORD
                      THAT ARE UNIQUE TO EACH REGISTRANT TO
                             CONNECT TO THE HEARING.

                     PLEASE NOTE: UNLESS ADDRESSING THE COURT,
                        AUDIO SHOULD BE MUTED IN ZOOM ONCE
                                    CONNECTED.




1   The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield
    Beach, FL 33442.
           Case 20-12841-MFW        Doc 949     Filed 06/21/21      Page 2 of 3




RESOLVED MATTER:

1.   Motion to Limit Notice [Docket No. 930, Filed May 27, 2021]

     Response Deadline: June 16, 2021 at 4:00 p.m.

     Response(s) Received: None.

     Related Documents:

            A.     Order Authorizing Debtors to Limit Notice [Docket No. 933, Entered
                   June 3, 2021]

     Status: The order has been entered. No hearing is necessary.

RESOLVED MATTER UNDER COC:

2.   Motion of Partridge Equity Group to Deem Late-Filed Claim as Timely Filed [Docket
     No. 924, Filed May 25, 2021]

     Response Deadline: June 8, 2021 at 4:00 p.m.

     Response(s) Received: Informal discussions between the Debtors and the movant.

     Related Documents:

            A.     Certification of Counsel Regarding Order Approving Stipulation
                   Resolving Motion of Partridge Equity Group [Docket No. 948, Filed
                   June 21, 2021]

     Status: A certification of counsel regarding an agreed order approving a stipulation
             resolving the motion has been filed. No hearing is necessary unless the Court
             has questions.

MATTER GOING FORWARD:

3.   Motion of the Debtors for Entry of an Order (A) Dismissing the Chapter 11 Cases, and
     (B) Granting Related Relief [Docket No. 929, Filed May 27, 2021]

     Response Deadline: June 16, 2021 at 4:00 p.m.

     Response(s) Received:

            A.     Maricopa County Treasurer’s Response and Objection to Motion of the
                   Debtors for Entry of an Order (A) Dismissing the Chapter 11 Cases, and
                   (B) Granting Related Relief [Docket No. 940, Filed June 8, 2021]



                                            2
             Case 20-12841-MFW           Doc 949       Filed 06/21/21   Page 3 of 3




                 B.    Objection of Fish Window Cleaning of Tallahassee to Motion of the
                       Debtors for Entry of an Order (A) Dismissing the Chapter 11 Cases, and
                       (B) Granting Related Relief [Docket No. 945, Filed June 17, 2021]

       Related Documents:

                 A.    Debtors’ Omnibus Response in Support of Motion to Dismiss [Docket
                       No. 947, Filed June 18, 2021

       Status:    This matter is going forward.

Dated: June 21, 2021

GREENBERG TRAURIG, LLP

/s/ Dennis A. Meloro                                     Nancy A. Peterman (admitted pro hac vice)
Dennis A. Meloro (DE Bar No. 4435)                       Eric Howe (admitted pro hac vice)
1007 North Orange Street, Suite 1200         - and -     Nicholas E. Ballen (admitted pro hac vice)
Wilmington, Delaware 19801                               77 West Wacker Dr., Suite 3100
Telephone: (302) 661-7000                                Chicago, Illinois 60601
Facsimile: (302) 661-7360                                Telephone: (312) 456-8400
Email: melorod@gtlaw.com                                 Facsimile: (312) 456-8435
                                                         Email: petermann@gtlaw.com
                                                                howee@gtlaw.com
                                                                ballenn@gtlaw.com

                        Counsel for the Debtors and Debtors in Possession




                                                  3
